Exhibit 21.1 List of Subsidiaries EDG Holdco LLC, a Delaware limited liability company Bourland& Leverich Supply Co. LLC, a Delaware limited liability company EM Holdings LLC, a Delaware limited liability company Edgen Murray Corporation, a Nevada corporation Edgen Murray Canada Inc., an Alberta corporation EMGH Limited, a UK limited company Pipe Acquisition Limited, a UK limited company Edgen Murray Europe Limited, an English limited company Edgen Murray Pte. Ltd., a Singapore limited company Edgen Murray (India) Pvt, Ltd, an India private limited company Edgen Murray FZE, a United Arab Emirates limited company EMBZ I, L.L.C., a South Dakota limited liability company EMBZ II, L.L.C, a South Dakota limited liability company Edgen Murray do Brasil Limitada, a Brazilian Sociedade por Quotas de Responsabilidade Limitada Edgen Murray Bahrain W.L.L., a Bahrain private company with limited liability Edgen Murray France S.A.S., a French Société par Actions Simplifiée Edgen Murray Norge AS, a Norwegian limited liability company HSP Group Limited, a UK limited company HS Pipequipment (Holdings) Limited, a UK limited company HS Pipequipment Qatar LLC, a Qatari limited liability company HS Pipequipment Limited, a UK limited company HS Pipequipment (Aberdeen) Limited, a UK limited company HS Pipequipment (Northern) Limited, a UK limited company HSP Valves Limited, a UK limited company
